DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
Claims 1, 6, 7, 14 and 18 are currently amended.
Claims 3-4, 10-11, 15 and 24-26 are cancelled.
Claims 1-2, 5-9, 12-14, 16-23 and 27-32 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 10, 2020 is again acknowledged.  The traversal was on the ground(s) that Table 2 in Julio et al does not represent mutant genes, and that it would not be a burden to examine all the claims, noting that the Examiner of the international PCT application examined all of the claims and recognized novelty in all of the claims.  After further consideration, Groups I and II have been rejoined. 
However, Groups III-V, claims 20, 24-26 and 29-30 are withdrawn as being drawn to non-elected inventions, given that it would be an undue burden to search and examine the additional methods of Groups III and IV, which are not drawn to methods of producing plants with mutated translation initiation factors, but rather to introduction of other factors into a plant, and to polynucleotides for use in a method to detect a mutation, and Group V is drawn to a DNA marker for determining virus resistance, wherein each would require a burden of search and examination.  Groups I and II are drawn to a first product and a first method of making said product, and will be examined on the merits.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 5-9, 12-14, 16-19, 21-23, 27-28 and 31-32 are examined on the merits as drawn to the elected invention.
Claims 20 and 29-30 are withdrawn as drawn to non-elected inventions.

Claim Objections
Claim 2 is objected to because of the following informalities:  the recitation of  the singular “the mutation” in lines 1-2 is not consistent with the recitation of “a plurality of the following mutations” in line 2, and the at least two mutations set forth in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, and claims 5-6 and 8-9 dependent thereon, are indefinite in that claim 2 refers to the mutation in the plant of claim 1. However, claim 1 recites two different nonsense mutations in lines 3 and 6 of the claim that result in suppressed function of eIF(iso)4E and eIF4E2, and additionally recites that the plant comprises mutations in eIF(iso)4E and eIF4E2 genes in the last two lines of the claim.  It is unclear which mutation is being referred to in claim 2.  It does not appear that the nonsense mutations and the mutations in the eIF(iso)4E and eIF4E2 are necessarily the same mutations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-9, 12-13, 27-28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a virus-resistant tobacco including a plurality of mutations in the genome, the plurality of mutations including a nonsense mutation causing production of a translation initiation factor eIF(iso)4E protein with eIF(iso)4E function suppressed, and a nonsense mutation causing a production of an eIF4E2 protein eIIF4E2 gene function suppressed, in which the genes include eIF(iso)4E-S and eIF(iso)4E-T, and eIF4E2-S and eIF4E2-T, and wherein the eIF(iso)4E-S is at least 97% identical to SEQ ID NO: 8,  the eIF(iso)4E-T is at least 97% identical to SEQ ID NO: 11, the eIF4E2-S is at least 95% identical to SEQ ID NO: 2, and the eIF4E2-T is at least 95% identical to SEQ ID NO: 5.  However, the specification only discloses the eIF4E2-S of SEQ ID NO: 1 encoding SEQ ID NO: 2 and having the genomic sequence of SEQ ID NO: 3;  and the eIF4E2-T of SEQ ID NO: 4 encoding SEQ ID NO: 5, and having the genomic sequence of SEQ ID NO: 6; the eIF(iso)4E-S of SEQ ID NO: 7 encoding SEQ ID NO: 8, and having the genomic sequence of SEQ ID NO: 9; the eIF(iso)4E-T of SEQ ID NO: 10 encoding SEQ ID NO: 11 and having the genomic sequence of SEQ ID NO: 12; and the use of SEQ ID NO: 13 and 14 trigger sequences for the reduction of the S-type and T-type genes by RNAi suppression (at pages 110-115 of the specification).  The specification also discloses single nucleotide polymorphisms in SEQ ID NO: 9 and SEQ ID NO: 12.  
The specification discloses reduced expression of pairs of these disclosed sequences in Nicotiana plants resulting in a reduction in disease symptoms from PVY, PVY-B and TBTV.  The specification discloses the specific translation initiation factors of SEQ ID NO: 1, 4, 7 and 10 that can be rendered non-functional by mutation or by use of SEQ ID NO: 13 and 14 as trigger sequences.  The specification does not describe the particular structural features that are required in sequences other than the specified pairs of sequences that have been disclosed, while the claims are still broadly drawn to sequences having as little as 95% sequence identity to SEQ ID NO: 2, 5, 8 and 11; and further does not disclose any other sequences that have a nonsense mutation introduced that would result in suppressed function of eIF(iso)4E and/or eIF4E2 genes.  The claims are drawn to a multitude of possible structures which, when a nonsense mutation is introduced, will result in the functional activity of a reduction in disease symptoms from PVY, PVY-B and TBTV in Nicotiana plants, yet only Nicotiana plants comprising two specific pairs of sequences having suppressed expression have been disclosed that result in that effect.  And the specification does not specifically set forth particular sequence motifs that would describe the genus.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicants’ arguments filed June 24, 2022 have been fully considered but they are not persuasive.  Applicants point to amendments of claims 6 and 18 to limit to sequences having 95% sequence identity or higher.
The Examiner maintains that this claim amendment is not sufficient to overcome the rejection, given that the claims still encompass plants having mutations in genes other than the coding sequences of the eIF(iso)4E and eIF4E2 genes, given that the claims do not require that the nonsense mutation is a mutation in the coding sequences of the eIF(iso)4E and eIF4E2 genes.  In addition, the claims are indefinite in reciting mutations in more than one instance, which makes it unclear as to what mutations are encompassed in the claims, as stated above in the 112(b) rejection.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-9, 12-14, 16-19, 21-23, 27-28 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for tobacco plants transformed with RNAi constructs comprising SEQ ID NO: 13 and 14 that have suppressed expression of an S-type and a T-type eIF4E gene and is resistant to PVY and PVY that breaks resistance to the Virgin A mutant of tobacco, and methods of producing said plants, does not reasonably provide enablement for any virus-resistant tobacco in which there are a plurality of mutations that are nonsense mutations resulting in suppression of eIF(iso)4E-S or eIF(iso)4E-T, and an eIF4E2-S or eIF4E2-T, which is non-functional with respect to a virus is produced or in which the gene function of said factor is suppressed, wherein the tobacco may have a mutation in the translation initiation factor gene causing the factor to be suppressed, and wherein the eIF(iso)4E-S is at least 97% identical to SEQ ID NO: 8,  the eIF(iso)4E-T is at least 97% identical to SEQ ID NO: 11, the eIF4E2-S is at least 95% identical to SEQ ID NO: 2, and the eIF4E2-T is at least 95% identical to SEQ ID NO: 5.  However, the specification only discloses the eIF4E2-S of SEQ ID NO: 1 encoding SEQ ID NO: 2 and having the genomic sequence of SEQ ID NO: 3;  and the eIF4E2-T of SEQ ID NO: 4 encoding SEQ ID NO: 5, and having the genomic sequence of SEQ ID NO: 6; the eIF(iso)4E-S of SEQ ID NO: 7 encoding SEQ ID NO: 8, and having the genomic sequence of SEQ ID NO: 9; the eIF(iso)4E-T of SEQ ID NO: 10 encoding SEQ ID NO: 11 and having the genomic sequence of SEQ ID NO: 12, and further wherein the mutation is produced by ethyl methane sulfonate (see claim 16).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
The specification only discloses the use of SEQ ID NO: 13 and 14 trigger sequences for the reduction of the S-type and T-type genes by RNAi suppression (at pages 110-115 of the specification).  The use of ethyl methane sulfonate to produce mutations in tobacco is unpredictable, given the random nature of mutagenesis.  The specification has not disclosed any plants having either one or both mutant genes, as set forth in the claims, and if such a plant were disclosed, then enablement of that plant would require the deposit of seeds, given the high level of unpredictability that one skilled in the art could produce the same plant by random mutagenesis.
Given the uncertainty of producing a virus-resistant tobacco plant that has suppressed gene function of an eIF(iso)4E-T and an eIF4E2-S, and is resistant to a strain of PVY that breaks virus resistance of Virgin A mutant, and a PVY, and particularly the uncertainty of producing said plant by random mutagenesis; and given the lack of working examples of said plants; and the absence of guidance for producing said plant other than by use of SEQ ID NO: 13 and 14 for RNAi suppression; and in view of the breadth of the claims, which encompass any virus-resistant tobacco plant comprising the claimed combination of suppressed translation initiation factor genes, and having the specific virus resistances to PVY, including the strain that breaks virus resistance of Virgin A mutant of a tobacco; and given the absence of a teaching of such a plant in the prior art; it would require undue experimentation by one skilled in the art to make and/or use the invention, as broadly claimed.

Applicants’ arguments filed June 24, 2022 have been fully considered but they are not persuasive.  Applicants argue that claim 1 have been amended to define that the mutation is a nonsense mutation, and claim 1 has also been amended to recite that the plant has mutations in eIF(iso)4E and eIF4E2 genes; and that claim 14 has also been amended to define that the mutation is a nonsense mutation, and claim 14 has also been amended to recite that the plant has mutations in eIF(iso)4E and eIF4E2 genes.
The Examiner maintains that the rejection is proper, given that the claims are still broadly drawn to tobacco plants comprising mutations that cause the production of a translation initiation factor eIF(iso)4E protein with eIF(iso)4E function to be suppressed as compared to wild type, and that cause the production of a translation initiation factor eIF4E2 protein with eIF4E2 function to be suppressed as compared to wild type.  The claims are not limited to tobacco plants comprising mutations in these translation initiation factor genes, but rather encompass tobacco plants comprising any set of mutations that could result in the suppression of function of these genes, including methods that use EMS that produces random mutations, which is highly unpredictable with regard to producing plants having any combination of desired mutations. 

 Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662